Title: Abigail Adams to John Adams, 4 December 1792
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Decbr 4th 1792
I was very happy to receive on thanksgiving day the 29 of Novbr. your Letter dated Hartford. I feard that you had not reachd so far the weather was so dissagreable, but if the Roads have mended as much with you as they have this way, you have reachd Philadelphia by this time. I shall with impatience wait to hear of your arrival there. the snow remaind with us but one week Since which we have had pleasent weather. there has not anything occurd material that I know of since you left us— if you get Russels paper you will see a little deserved Burlisque upon the Govenours speach respecting the expressions made us of by Congress which gave him such umbrage. Tomorrow is a very important day to the united states, much more important to them, than it can possibly be to you or to me for think of it as they please tomorrow will determine whether their Government shall stand four years longer or Not. mr Clinton Seems to be the only competitor held up. I fancy he will receive no aid from N England. I hope you will order Fenno to continue his paper to me. We have had a Gang of Thieves infesting this Town since you left it. the thursday after you went away Shaw & James went into the woods & in the day time the best saddle was stolen out of the Barn closset. the same Night mr Cary had his best Horse stolen and mr smith who lives on mrs Rows place had his taken the same night and last Sunday morning James came Running in to inform me that his Stables had been attempted, & his Lock broken, but being doubly secured the villan could not effect his purpose. he tried the Coach house door & split of a peice of the door, but could not get the Bar out. he went on to mr Adams’s at Milton & stole his Horse a Traveller lodged at Marshes Tavern on saturday night, who got up in the Night Rob’d the House of various articles of wearing Apparal and made of. we Suppose that he was the person who attempted our stables and that he belongs to a Gang. they are in persuit of him
your Mother was well this day she spent it with me. She and your Brother & family all dinned with me on thanksgiving day as well as our Son. tis the first thanksgiving day that I have been at Home to commemerate for Nine years. Scatterd and dispersed as our Family is, God only knows whether we shall ever all meet together again much of the pleasure and happiness resulting from these N England Annual feltivals is the family circles & connections which are brought together at these times, but whether seperate or together I am sensible that every year has been productive of many Blessings, and that I have great cause of thankfulness for preserving mercies both to myself & Family.
I inclose a Letter for Brisler I wish him to inquire the price of Rye that I may know whether it would quit cost to send me a dozen Bushel tis five & six pence pr Bushel here. Superfine flower I want to know the price of, it has taken a rise here
my Love to Thomas tell him to write me often I hope the House of Reps will be in a little better humour after all Elections are over. I hope trust they will not follow the French example & Lop of Heads, even of departments. they appear to have a great terror of them I see a Lucius & a Marcus, I should like to know who they are. [. . . .]hee many compliments & respects to all my good Friends in Philadelphia. I flatter myself I have some there, and be assured of the affectionate Regard / of your
A Adams
